Citation Nr: 0205820	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from October 1971 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1996 and February 1999 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in January 1974 denied 
the veteran's claims of entitlement to service connection for 
paranoid schizophrenia and pulmonary tuberculosis and that a 
rating decision in October 1979 determined that new and 
material evidence to reopen the claims had not been 
submitted.  The veteran did not complete an appeal of those 
decisions, which became final.  See 38 U.S.C.A. § 7105 (West 
1991).  Thereafter, the veteran submitted additional evidence 
in an attempt to reopen the claims.  The RO found that the 
additional evidence was not new and material and the current 
appeal ensued.

In December 1997, the Board remanded this case to the RO.  
The case was returned to the Board in April 2002.


FINDINGS OF FACT

1.  A rating decision in October 1979 found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for paranoid schizophrenia 
and pulmonary tuberculosis.

2.  Additional evidence presented or secured since October 
1979 is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for paranoid schizophrenia and pulmonary 
tuberculosis.


CONCLUSIONS OF LAW

1.  A rating decision in October 1979, which found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for paranoid 
schizophrenia and pulmonary tuberculosis, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since October 1979 is not 
new and material, and the claims of entitlement to service 
connection for paranoid schizophrenia and pulmonary 
tuberculosis are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 1991) 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to reopen his claims of entitlement 
to service connection for paranoid schizophrenia in 
statements of the case furnished to him in May 1996 and 
February 1979 and in a supplemental statement of the case 
furnished in July 2001. Therefore, the Board believes, based 
on the record, that VA's duty to notify the veteran has been 
fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claims for service 
connection for paranoid schizophrenia and pulmonary 
tuberculosis, because in this decision the Board has found 
that new and material evidence to reopen the claims has not 
been submitted, the provisions of the VCAA and the 
implementing regulations pertaining to VA's duty to assist do 
not apply.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where 
a veteran served 90 days or more and psychosis or active 
tuberculosis becomes manifest to a degree of ten (10) percent 
or more within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) indicated that, 
in determining whether new and material evidence has been 
submitted, it is necessary to consider the evidence added to 
the record since the last time a claim was denied on any 
basis.  Thus, the Board will address the issue of whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for paranoid schizophrenia 
and pulmonary tuberculosis since the prior final rating 
decision in October 1979.

I. Paranoid Schizophrenia

The evidence of record in October 1979 concerning psychiatric 
disability, to include schizophrenia, paranoid type, included 
service medical records, postservice VA and private medical 
treatment records and reports, and the veteran's personal 
hearing testimony.

The service medical records revealed that, in a report of 
medical history for enlistment in September 1971, the veteran 
denied having or having had nervous trouble of any sort.  At 
an examination for enlistment in September 1971, the 
veteran's psychiatric status was reported as normal.  The 
service medical records contained pages 3 and 4 of the report 
of a medical evaluation board, which noted that the veteran 
had been admitted to a service department hospital for 
psychiatric evaluation.  The diagnosis was schizophrenia, 
paranoid, chronic, manifested by loose thinking, visual and 
auditory hallucinations, religious delusions, and 
inappropriate affect, which, the medical evaluation board 
found, was not the result or an incident of service or 
aggravated thereby.  In December 1971, the veteran was 
transferred to the VA Westside Hospital, Chicago, Illinois, 
for further treatment.  On admission, he stated that he had 
been hospitalized 2 weeks after his entrance upon active 
duty.  The diagnosis was schizophrenia paranoid type, 
chronic, in partial remission.  In January 1972, marijuana 
was found in the veteran's possession by VA hospital 
personnel and he was transferred to the United States Naval 
Hospital, Great Lakes, Illinois, whence he was separated from 
service.

The evidence of record in October 1979 also included the 
report of a VA psychiatric examination in October 1973.  The 
diagnoses were schizophrenia, paranoid type, in partial 
remission, and history of drug dependence, marijuana.  The 
evidence also included records of VA inpatient and outpatient 
psychiatric treatment for a schizophrenic disorder.

At a personal hearing in December 1974, the veteran testified 
that, prior to service, in March 1971, he was hospitalized 
for treatment of a psychiatric condition for approximately 6 
days at the Cook County Clinic in Chicago.

Finally, the evidence of record in October 1979 concerning 
the veteran's psychiatric status included a report by a 
private hospital in September 1979 that he had been diagnosed 
with tardive dyskinesia secondary to psychoactive medication.  

The rating decision in January 1974 denied the veteran's 
claim for service connection for paranoid schizophrenia on 
the basis that the disorder had pre-existed his active 
military service and had not been aggravated by service.  The 
rating decision in October 1979 found that new and material 
evidence had not been submitted on the issues of whether an 
acquired psychiatric disorder pre-existed service and whether 
such disorder was aggravated by active service.

The additional evidence added to the record since October 
1979 concerning the veteran's psychiatric disorder includes: 
voluminous records of continuing psychiatric treatment by VA 
and other public facilities, including a Michigan state 
prison system hospital; additional service medical records, 
including the complete medical evaluation board report of 
November 1971; and statements by the veteran.  

The records of psychiatric treatment since 1979 show that the 
veteran still carries a diagnosis of schizophrenia, paranoid 
type, and that physicians have continued to prescribe 
psychoactive medication as part of his treatment.  The 
extensive medical records added to the record, primarily from 
the Michigan prison system, where the veteran was 
incarcerated from 1986 to 2000, are new.  However, the 
additional medical records do not contain any findings or 
opinions on the issues of whether the veteran had a 
psychiatric disorder prior to his brief period of service and 
whether such disorder was aggravated by active service.  As 
such, the Board finds that the additional medical records 
have no probative value as to the basis of the prior final 
denial of service connection for paranoid schizophrenia.  
Therefore, the additional medical records are not material.

The complete copy of the medical evaluation board report of 
November 1971 noted that the veteran was admitted to the sick 
list after 6 days of active service and later transferred to 
the Naval Hospital in San Diego, California.  The report also 
stated, 
"The patient also claims to have been in a psychiatric 
hospital in Chicago last March and escaped from there and had 
been traveling around the country and then recently joined 
the U.S. Marine Corps."  The Board finds that the pages 
which were missing from the medical evaluation board report 
prior to October 1979 are new but they are not material.  The 
additional evidence in the complete medical evaluation board 
report tends to show that the veteran had a major mental 
disorder prior to his enlistment which he failed to disclose 
in his report of medical history in November 1971.  Such 
evidence is contrary to his claim for service connection for 
paranoid schizophrenia, not supportive of the claim, and so 
the complete medical evaluation board report is not material.

The additional evidence also includes statements by the 
veteran that he was not mentally ill prior to his period of 
active service.  However, as a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  For that reason, his statements have no 
probative value and are not material.

In sum, none of the additional evidence with regard to the 
veteran's paranoid schizophrenia is new and material, and the 
claim of entitlement to service connection for paranoid 
schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

II. Pulmonary Tuberculosis

The evidence of record in October 1979 concerning the 
veteran's pulmonary status included service medical records, 
the report of a VA examination, personal hearing testimony, 
and the report of a private physician.  

The medical evaluation board report of November 1971 noted 
that, during hospitalization at a service department 
facility, the veteran had a positive skin test for 
tuberculosis; a medical consultation found no evidence of an 
active tuberculin lesion; and a chest X-ray showed evidence 
of old, fibrotic scars in his lung fields.  The veteran was 
placed on INH medication which was to be continued for a 
year.

A VA chest X-ray in October 1973 showed a faint, ill-defined 
area of infiltration in the right infraclavicular region 
which suggested minimal pulmonary tuberculosis.  A test for 
acid fast bacilli was negative.  At a VA examination in 
October 1973, the diagnosis was minimal, inactive pulmonary 
tuberculosis, on chemotherapy.

At his personal hearing in December 1974, the veteran 
testified that in service he had a red bump on his right arm 
and he was told that he had tuberculosis.

In June 1975, T. W. A., DO, a pulmonary specialist, reported 
an impression of tuberculous infection without disease.  Dr. 
T. W. A. stated that the veteran had had an adequate amount 
of INH and was considered to have non-active tuberculosis.

The rating decision in January 1974 denied entitlement to 
service connection for pulmonary tuberculosis on the bases 
that the veteran did not have the active disease of 
tuberculosis and that any such disease had pre-existed active 
service and had not been aggravated by service.

The additional evidence added to the record since October 
1979 includes statements by the veteran and medical treatment 
records.

In his statements, the veteran reiterated the contention he 
had made in December 1974 that he contracted tuberculosis 
during his period of active service.  His statements since 
October 1979 in that regard are not new.

The additional medical treatment records received since 
October 1979 do not show that the veteran has active 
tuberculosis or had such active disease either in service or 
in the year after his separation from service.  The treatment 
records also do not contain any findings or opinions on the 
issues of whether tuberculosis pre-existed the veteran's 
service and, if so, whether such disease was aggravated by 
service.  As such, the additional medical records lack 
probative value and are not material.

In sum, none of the additional evidence added to the record 
since October 1979 concerning the veteran's pulmonary status 
is new and material, and the claim of entitlement to service 
connection for pulmonary tuberculosis is not reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for paranoid 
schizophrenia and pulmonary tuberculosis, the appeal is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

